Citation Nr: 1409062	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John March, Accredited Agent


ATTORNEY FOR THE BOARD

K. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987 and from April 7, 2005 to May 27, 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2009 rating decision denied the Veteran an increased rating for a low back disorder with sciatica and the December 2011 rating decision denied entitlement to a total disability evaluation based on individual unemployability (TDIU).  He timely filed a notice of disagreement with these determinations, and a statement of the case (SOC) in these matters was issued in September 2012.  Although the Veteran's Accredited Agent marked the box on the VA Form 9, Appeal to Board of Veterans Appeals, indicating the desire to appeal all of the issues listed on the SOC, the only issue identified as being incorrectly decided is the claim of service connection for an acquired psychiatric condition.  Further, in a cover letter attached to the VA Form 9, it is noted that, on behalf of the Veteran, the Accredited Agent had read the SOC and elected to appeal only the acquired psychiatric condition claim.  Accordingly, the Veteran has not perfected an appeal as to the claims for an increased rating for his low back disability with sciatica and TDIU by filing a substantive appeal and they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection for an acquired psychiatric disability, to include PTSD, is warranted as directly due to service or as secondary to his service connected low back disorder.  His service treatment records (STRs) show that, on May 2005 Post-Deployment Health Assessment, the Veteran reported that he felt he was in great danger of being killed during deployment and reported feeling down, depressed, or hopeless during the prior two weeks.  Specifically, he reports that his stressor is that, during the process of training for deployment, he was medically retired and now has "separation anxiety."  He also reports that he has dreams of being activated.  See November 2010 and October 2011 statements from the Veteran.  Further, his May 2005 Post Deployment Health Care Provider Review, Interview, and Assessment notes that the Veteran had depression associated with low back pain and was to seek counseling at home.

On February 2012 VA Mental Disorders examination, the examiner noted that the Veteran's claims file had been reviewed and opined that, "[f]rom the information made available to this examiner, it appears that the [V]eteran's symptoms of depression are less likely as not, secondary to his service connected back condition.  It appears from the information reviewed including the [V]eteran's own statements and recollections that his symptoms predate military service."  The examination and opinion offered are not adequate for rating purposes because the opinion does not include an explanation as to why it is in disagreement with the STRs which note that the Veteran's depression is associated with is low back pain.  Further, the examiner opines that the Veteran's mental health symptoms predate military service; however, there is no opinion as to aggravation of a psychiatric disability as a result of military service.  Hence, a remand to secure an adequate nexus opinion in this matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

The record also suggests that the Veteran receives ongoing mental health treatment.  The most recent treatment records associated with the claims file or on Virtual VA are dated in September 2012.  Updated treatment records are pertinent evidence, and must be secured; notably, VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his mental health complaints since September 2012 (the most recent treatment records associated with the claims file), and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  Whether or not he responds, the RO should secure complete records of all VA treatment he has received for the disabilities from September 2012 to the present.

2.  The RO should undertake any further development for corroboration of a stressor event(s) in service indicated.  After exhaustive development is completed, the RO should make a formal determination regarding the alleged stressor(s) and whether the Veteran's service was such that he could have been placed in fear of hostile action circumstances.  The RO should address any credibility issues raised by the record.

3.  After the development sought above is completed, the RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of any acquired psychiatric disorder, including PTSD.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide opinions responding to the following: 

(a)  Please identify (by medical diagnosis) each psychiatric disability entity currently found; please address each psychiatric diagnosis previously presented in the record (including PTSD, depression, bipolar disorder, and mood disorder).  Specifically, indicate whether or not the Veteran meets the criteria for a diagnosis of PTSD based on either (i) a verified stressor event, or (ii) fear of hostile military or terrorist action.  If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis.  If PTSD is not diagnosed, please explain the criteria for such diagnosis found lacking.

(b)  For each psychiatric disability currently diagnosed, please identify the likely etiology for each such disability entity; specifically, is it at least as likely as not (a 50 % or better probability) that such disease was present during service or is related directly to the Veteran's activities in service or was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected low back disability.

(c)  As to any psychiatric disability which is determined to have been present during service, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence. 

(d)  If it is determined that there is factual evidence rendering it undebatable that a psychiatric disability pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The RO should then re-adjudicate this claim.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


